Case 2:17-cv-05528-MCS-KS Document 131 Filed 02/24/21 Page 1 of 3 Page ID #:1033

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. CV 17-5528-MCS (KS)                                                Date: February 24, 2021
  Title      William Nathaniel Washington v. Jim McDonnell et al



  Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson                                              N/A
                    Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                       N/A                                                 N/A

  Proceedings: (IN CHAMBERS) ORDER: (1) LIFTING STAY; (2) ORDERING
               DEFENDANTS HOPPER AND OKOLEH TO SHOW CAUSE NO LATER
               THAN MARCH 10, 2021 WHY THE MOTION TO COMPEL IS NOT
               MOOT; AND (3) ORDERING DEFENDANTS HOPPER AND OKOLEH
               TO FILE A RESPONSE TO THE FAC WITHIN 21 DAYS


          Plaintiff, a California state prisoner proceeding pro se and in forma pauperis, commenced
  this civil rights action pursuant to 42 U.S.C. § 1983 on July 26, 2017. (Dkt. No. 1.) On October
  1, 2020, Plaintiff filed a First Amended Complaint (the “FAC”) (Dkt. No. 108), which is now the
  operative complaint.


          In the FAC, Plaintiff sues the following individuals in their individual and official capacity:
  Uzo Okoleh, a nurse at the Los Angeles County Jail; Nancy Yamasaki, physician’s assistant
  employed by the Los Angeles County Jail; Jessica Hopper, a Los Angeles County Sheriff’s
  Department (“LACSD”) deputy; and Rean Mendoza, a nurse employed by the Los Angeles County
  Jail. (FAC at 2.) The FAC alleges that Defendant Mendoza, upon learning that Plaintiff had been
  returned to the Los Angeles County Jail for resentencing and was working in the kitchen, falsely
  informed Defendants Yamasaki and Okoleh that Plaintiff had tampered with the food in the
  Officer’s Dining Room at the Men’s Central Jail. (FAC at 3, ¶¶ 14-16.) Defendant Okoleh then
  entered a “999 week no kitchen detail” order into Plaintiff’s medical file, which Defendant
  Yamasaki “sign[ed] off on.” (Id. at ¶ 17.) Defendant Okoleh also contacted Defendant Hopper
  and repeated Defendant Mendoza’s food tampering allegations and stated that Plaintiff is no longer
  entitled to work in or around the kitchen. (Id. at 4, ¶ 19.) Defendant Hopper shared the food


  CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 3
Case 2:17-cv-05528-MCS-KS Document 131 Filed 02/24/21 Page 2 of 3 Page ID #:1034

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. CV 17-5528-MCS (KS)                                              Date: February 24, 2021
  Title      William Nathaniel Washington v. Jim McDonnell et al

  tampering allegations with Custody Assistant Katska and informed her that Plaintiff was being
  transferred to Dorm 522. (Id. at 4, ¶ 21.) On May 9, 2017, Defendant Okoleh cleared Plaintiff to
  work as a trustee but stated that he is not allowed to work in the kitchen. (Id. at 10, ¶ 55.) Another
  inmate heard about the allegations of Plaintiff tampering with food while on kitchen detail and
  attempted to fight him. (Id. at 10-11, ¶ 59.) Plaintiff then suffered an emotional breakdown and
  anxiety attack. (Id. at 11, ¶ 60.) Based primarily on these factual allegations, Plaintiff asserts
  violations of his rights under the First, Eighth, and Fourteenth Amendments to the U.S.
  Constitution (FAC at 21-24) and seeks declaratory and injunctive relief as well as damages (FAC
  at 24-25).


          On October 29, 2020, after receiving the parties’ status reports (Dkt. Nos. 103, 105), the
  Court ordered Defendants Hopper and Okoleh to file any motion concerning the adequacy of
  Plaintiff’s responses to the interrogatories and requests for production no later than November 12,
  2020 and stayed all other pending deadlines. (Dkt. No. 107.) On November 20, 2020, Defendants
  Hopper and Okoleh filed a Motion to Compel Plaintiff’s Responses to Interrogatories and Requests
  for Production (the “Motion”). (Dkt. No. 114.) On December 10, 2020, Plaintiff filed his
  response, in which he stated that, on November 9, 2020, he mailed out his responses to the
  interrogatories and requests for production at issue. (Dkt. No. 120.) The Court had instructed
  Defendants Hopper and Okoleh to file their optional reply to Plaintiff’s response within 14 days
  of service thereof. (Dkt. No. 115.) No reply was filed.


         Because Plaintiff states that he served his responses to the discovery requests at issue, and
  Defendants have neither challenged his statement nor contended that Plaintiff’s responses were
  inadequate, despite receiving an opportunity to do so, the Court is inclined to deny the Motion as
  moot. Accordingly, IT IS HEREBY ORDERED that, no later than March 10, 2021,
  Defendants Hopper and Okoleh shall file a brief response to this Order (no more than 10
  pages) that shows cause why the Motion should not be denied as moot. Alternatively, they
  may withdraw the Motion.


         IT IS FURTHER ORDERED that the stay issued on October 29, 2020 (Dkt. No. 107)
  is LIFTED and, within 21 days of the date of this Order, Defendants Hopper and Okoleh
  shall do one of the following: (1) file and serve on Plaintiff an Answer to the FAC or a motion


  CV-90 (03/15)                           Civil Minutes – General                             Page 2 of 3
Case 2:17-cv-05528-MCS-KS Document 131 Filed 02/24/21 Page 3 of 3 Page ID #:1035

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. CV 17-5528-MCS (KS)                                            Date: February 24, 2021
  Title      William Nathaniel Washington v. Jim McDonnell et al

  under Rule 12 of the Federal Rules of Civil Procedure; or (2) join in the Rule 12(b)(6) and Rule
  12(c) motions currently pending (Dkt. Nos. 127 and 129). The Court anticipates issuing a
  scheduling order concerning discovery and motions for summary judgment if and when an Answer
  to the FAC is filed.

          IT IS SO ORDERED.

                                                                                             :
                                                                  Initials of Preparer      gr




  CV-90 (03/15)                         Civil Minutes – General                          Page 3 of 3
